Citation Nr: 1000496	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-03 080	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to a compensable initial rating for migraine 
headaches.

2.  Entitlement to a compensable initial rating for a left 
knee disability.  

3.  Entitlement to a compensable initial rating for a left 
wrist disability.  

4.  Entitlement to a compensable initial rating for a right 
ankle disability.  

5.  Entitlement to a compensable initial rating for plantar 
fasciitis.  

6.  Entitlement to a compensable initial rating for a left 
elbow disability.  

7.  Entitlement to a compensable initial rating for a right 
elbow disability.  

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1986 to December 2005  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in April 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

Other Procedural Matters

In the rating decision in April 2006, the RO denied service 
connection for residuals of head injuries, sinusitis, and a 
left shoulder disability and granted service connection for 
residuals of herniated disc of the lumbar spine and assigned 
a 10 percent rating.  After filing a notice of disagreement 
in November 2007, the RO issued a statement of the case, 
addressing the denial of service connection for residuals of 
head injuries, sinusitis, and a left shoulder disability.  In 
his substantive appeal, filed in January 2008, the Veteran 
limited to appeal to the issues that were rated 0 percent, 
which are the issues listed on the first page of this 
decision.  

In February 2009, the RO notified the Veteran that the claim 
for increase for the low back disability was not on appeal, 
but he could file a claim for increase at any time. 

In August 2009, the Board accepted testimony pertaining to 
the service-connected disability of the lumbar spine and to 
the claims of service connection for residuals of head 
injuries, sinusitis, and a left shoulder disability.  


As the appeal of these claims had not been perfected in the 
substantive appeal filed in January 2008, the Veteran's 
testimony, reduced to a writing, constitutes a claim for 
increase for residuals of a herniated disc of the lumbar 
spine and an application to reopen the claims of service 
connection for residuals of head injuries, sinusitis, and a 
left shoulder disability, which are referred to the RO for 
the appropriate action.

REMAND

On the claim increase for migraine headaches, the evidence of 
record is inadequate to evaluate the frequency and character 
of the headaches, therefore another examination is needed to 
verify the current severity of the headaches under 38 C.F.R. 
§ 3.327. 

On the claims for increase for the left knee disability and 
bilateral fasciitis, the Veteran has identified additional 
records, pertaining to the claims, and his testimony suggests 
a material change in the disabilities, and reexamination is 
in order under 38 C.F.R. § 3.327.

On the claims for increase for the left wrist and right 
ankle, the Veteran's testimony suggests a material change in 
the disabilities, and reexamination is in order under 
38 C.F.R. § 3.327. 

On the claims for increase for the elbow disabilities, the 
record is inadequate to rate supination and pronation and 
therefore another examination is needed to verify the current 
severity of the disabilities under 38 C.F.R. § 3.327. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or 
authorize VA to obtain on his behalf, if 
the records are not VA records or in the 
custody of a Federal agency, the records 
pertaining to treatment of his left knee 
and feet.  
2.  Afford the Veteran a VA examination 
to determine the current level of 
impairment due to migraine headaches.  

The examiner is requested to comment on 
the frequency of the headaches, including 
the frequency of any "characteristic 
prostrating attacks."

The claims folder should be made 
available to the examiner for review. 

3.  Afford the Veteran a VA examination 
to determine the current level of 
impairment of the left knee, left wrist, 
right ankle, right and left elbows, and 
the right and left feet (plantar 
fasciitis).  

The examiner is asked to report: 

a).  Using a goniometer, if 
applicable, range of motion of the 
left knee (flexion and extension), 
including any subluxation or 
ligament instability; left wrist 
(palmar flexion, dorsiflexion, ulnar 
deviation, and radial deviation); 
right ankle (dorsflexion and plantar 
flexion); and right and left elbows 
(flexion, extension, supination, and 
pronation). 

The examiner is asked to describe 
any additional limitation of motion, 
considering functional loss due to 
pain, weakness, fatigability, 
painful motion, including during 
flare-ups or with repetitive use, if 
feasible, in terms of degrees of 
additional limitation of motion. 

b).  For the right and left plantar 
fasciitis, whether there is moderate 
impairment equivalent to pain on 
manipulation and use of the feet or 
moderate foot impairment, pertaining 
to balance and propulsion. 

The claims folder should be made 
available to the examiner for review. 

4.  Afford the Veteran a VA examination 
to determine the current nature and 
severity of his migraine headaches.  The 
claims folder should be made available to 
the examiner for review. The examiner is 
requested to comment on the frequency of 
the headaches, to include the frequency 
of any "characteristic prostrating 
attacks".  

5.  After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


